Citation Nr: 0738073	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  96-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability, prior to May 19, 2004.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
1986.

An August 1995 rating decision of the Regional Office (RO) 
denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran appealed to the Board of Veterans' 
Appeals (Board) which, in an August 2003 decision, confirmed 
the denial.  He appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated 
September 24, 2004, the Court granted a Joint Motion for 
Remand, and vacated the Board's decision.  

By rating action dated in September 2004, the RO granted the 
veteran's claim for a total rating, and assigned an effective 
date of May 19, 2004.  The veteran disagreed with the 
effective date of the award.  In a December 2005 decision, 
the Board denied the veteran's claim for an earlier effective 
date for an award of a total rating.  The veteran appealed 
this determination to Court which, by Order dated April 24, 
2007, granted a Joint Motion for Remand.  The veteran and his 
attorney appeared before the undersigned at a videoconference 
hearing in August 2007.  The case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The earliest date the veteran met the criteria for 
entitlement to a total rating based on individual 
unemployability was on May 8, 1992, pursuant to an April 2003 
rating decision which awarded a combined 70 percent 
evaluation for service-connected disabilities.  

2.  The Social Security Administration has considered the 
veteran to be disabled from March 15, 1991.

3.  The veteran's service-connected disabilities are of such 
severity to have prevented him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience since May 8, 1992.


CONCLUSION OF LAW

The criteria for an effective date for an award of a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability were met, effective May 8, 1992.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400(o)(2), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  As the Board is granting the effective date 
specifically sought by the appellant, this decision 
represents a fully favorable decision on the issue on appeal, 
and no discussion of VCAA compliance is necessary.  Cf. AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a claimant was not 
precluded from limiting a claim or appeal to entitlement to a 
specified disability rating). 


Analysis

In his brief before the Court, the veteran's attorney argued 
that the appropriate effective date for the award of a total 
rating was May 8, 1992.  Likewise, at his Board hearing, the 
veteran's attorney stated that the veteran seeks "a TDIU 
rating effective May of [19]92."  It was specifically 
requested that the undersigned grant the claim with that 
effective date.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, and private 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005).  Section 5110(b)(2) provides otherwise by 
stating that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2007), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date otherwise, date of receipt of claim."  
See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2007); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

The claim for a total rating based on individual 
unemployability due to service-connected disability is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  Such a claim is an alternative 
way to obtain a total rating without recourse to a 100 
percent evaluation under the rating schedule.    See Parker v 
Brown, 7 Vet. App. 116, 118 (1994).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1) (2007).  

For a veteran to prevail on a claim for a total rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Based on the evidence of record, the RO, by rating action 
dated in July 1995, assigned the following schedular 
evaluations for the veteran's service-connected disabilities:  
residuals of a right knee arthroscopy, rated as 30 percent 
disabling, effective November 1991; psoriasis, rated as 30 
percent disabling, effective June 1991; instability of the 
left knee, rated as 30 percent disabling, effective June 
1993; chronic lumbosacral strain, rated as 10 percent 
disabling, effective June 1991; residuals of fracture of the 
right ring finger, rated as noncompensable; and for residuals 
of a septorhinoplasty, rated as noncompensable.  The combined 
schedular evaluation was 60 percent disabling, effective 
November 1991, and 70 percent disabling, effective June 1993.  
In an April 2003 rating decision, the RO awarded service 
connection for additional disabilities, which resulted in a 
combined evaluation of 70 percent effective on May 8, 1992.

It is noted that the July 1995 rating action deferred a claim 
for a total rating based on individual unemployability due to 
service-connected disability, and in a letter later that 
month, the RO sent the veteran VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  The veteran returned the claim later in 
July 1995, and reported that he had last worked in March 
1991.  He reported work experience in sales, as a mechanic 
and in landscaping.  He noted that he had completed four 
years of high school.

There are extensive medical records in this case, including 
conflicting opinions regarding the veteran's ability to work.  
The veteran was seen in a VA outpatient treatment clinic for 
knee complaints in December 1991.  The assessment was 
symptomatic chondromalacia.  The examiner commented that the 
veteran could work, but should not be required to do crawling 
or squatting.  

The veteran was afforded a VA examination of the joints in 
February 2000.  The examiner acknowledged that the veteran 
had been determined to be totally disabled by the Social 
Security Administration.  He noted that the veteran had 
complained of flare-ups of swelling in his knees and fingers 
and that was consistent with psoriatic arthritis that had 
been diagnosed since 1984.  He stated that the veteran had 
traumatic arthritis in the knees and psoriatic arthritis 
flare-ups.  The examiner conceded that the veteran could do 
work that would involve a sit-down type job, such as computer 
programmer.  He questioned whether the veteran would miss 
time because of flare-ups and pain and swelling in the hands 
that were not well documented in the chart.  

In a June 2000 addendum, the VA physician reiterated, to a 
reasonable degree of medical certainty, that the veteran's 
ability to work would be compromised if he 
had to stand on his feet a great deal or climb up and down 
stairs.  He believed that 
a sedentary job was one that the veteran could do.  He added 
that the veteran's psoriasis was well controlled on 
medications and did not serve as a problem with respect to 
employability.  He further noted that the veteran's knee 
problems, by themselves, would not be a disabling problem.  
He also observed that, while service connection was in effect 
for lumbosacral strain, the examination in February 2000 was 
normal.  

During a VA examination of the joints in June 2002, the 
veteran related that he had tried to sell cars after service, 
but could not walk and, therefore, could not sell cars.  He 
indicated that he spent his days helping his wife around the 
house, including cooking.  The veteran indicated that his 
knees and hands were his main problems.  The examiner 
indicated that the veteran could not do anything that 
required frequent squatting or climbing stairs or walking 
great distances.  It was also noted that the veteran's knees 
did not interfere with his activities of daily living around 
the house.  

A July 2002 VA social and industrial survey discloses that 
the veteran had traumatic arthritis in the knees and 
psoriatic arthritis flare-ups.  The social worker noted that 
the veteran had attempted gainful employment in the past and 
had been unable to work as he had difficulties bending, 
swelling, chronic pain and flare-ups.  She added that the 
veteran's personality and anger would likely prevent gainful 
employment even if he tried to do a job involving technology, 
as he appeared to have difficulty forming productive, 
meaningful relationships with others.  

Following a VA examination in March 2003, the diagnoses were 
psoriatic arthritis involving the hips, knees and back; 
degenerative joint disease of the right knee; degenerative 
joint disease of the left knee; and degenerative joint 
disease of the hips.  The examiner commented that the veteran 
had limitations of activities such 
as walking and going up stairs that resulted from 
degenerative joint disease.  He added that the veteran had an 
erythematous rash on his arms and thighs, which was 
attributed to the psoriasis.

In an April 2003 addendum, the examiner who conducted the 
examination the previous month stated that the disabilities 
he considered to be disabling were arthritis of the hips, a 
low back disability and a disability of the knees.  He 
concluded that these disabilities were not of sufficient 
severity that they would prevent the veteran from doing 
sedentary work.

An April 2003 rating action granted service connection for 
psoriatic arthritis, degenerative arthritis of each hip, and 
degenerative arthritis of each knee.  This rating decision 
also increased the evaluation assigned for lumbosacral strain 
to 20 percent.  The combined schedular evaluations for the 
veteran's service-connected disabilities were 60 percent 
disabling, effective June 1991; 70 percent disabling 
effective May 1992; 80 percent disabling, effective June 
1993; and 90 percent disabling, effective November 2002.  The 
RO denied a total rating based on individual unemployability 
due to service-connected disability.

The evidence supporting the veteran's claim includes a Social 
Security Administration decision of August 1993.  That 
determination revealed that the veteran had "severe" 
impairments of psoriasis and arthritis in the knees.  It was 
indicated that the veteran's residual functional capacity had 
been considered in relation to the work he had done in the 
past as well as other work that existed in the national 
economy.  It was further noted that the veteran's residual 
functional capacity for even sedentary work activity was 
significantly diminished inasmuch as he had severe dermatitis 
on the palms of his hands, which prevented constant use of 
the hands.  He also had severe pain that tended to prevent 
him from performing more than minimal lifting, carrying, 
standing, walking or sitting on a sustained basis.  
Accordingly, it was concluded that the veteran had a 
"disability" for purposes of the Social Security 
Administration since March 1991.

In May 2004 and August 2007, C. Barchi, a private vocational 
specialist, submitted assessments regarding the veteran's 
employability.  In the more recent report, the specialist 
noted that he had concluded in his initial report that the 
veteran had been totally disabled from all work, and that his 
service-connected disabilities had rendered him unable to 
perform any work after 1991.  He stated that he had again 
reviewed the veteran's file, and that he had interviewed the 
veteran in August 2007.  He observed that although a VA 
physician had concluded in February 2000 that the veteran 
could work as a computer programmer, this was vocationally 
inappropriate since the veteran had no training, skills or 
job experience for that highly technical professional field.  
Mr. Barchi indicated that during the course of his interview 
with him in August 2007, the veteran recalled that from March 
1991 through May 2004, he was completely unable to sit for 
more than 30 to 45 minutes, at which time he would have to 
get up and "hobble" about for at least 15 minutes.  The 
veteran also stated that he had to have both legs elevated to 
seat level for at least five hours per day to control 
swelling and stiffness.  He concluded that the veteran's 
service-connected disabilities and functional limitations 
that prevented and precluded him from performing any and all 
substantial and sustained employment from March 1991 to May 
2004 included significant medical impairment of knee 
function; extensive pustular psoriasis; severe psoriasis; and 
disabling arthritis of the hips, low back and knees.

Initially, the Board notes that the schedular requirements 
for a total rating were first met effective May 8, 1992, when 
a combined 70 percent rating was assigned for the veteran's 
service-connected disabilities by the April 2003 rating 
decision.  Although the Board readily acknowledges that there 
are conflicting opinions of record, the Board is persuaded 
that the evidence is at least in equipoise regarding the 
ability of the veteran to work as of the date he met the 
criteria under 38 C.F.R. § 4.16(a).  In Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
addition, the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  In 
this case, the veteran met the schedular standards under 
38 C.F.R. § 4.16(a) as of May 8, 1992, and there is competent 
evidence that he was unemployable due solely to his service-
connected disabilities from that date.  As this is the 
effective date specifically requested by the veteran, his 
claim is granted in full.


ORDER

An effective date of an award of a total rating based on 
individual unemployability due to service-connected 
disability of May 8, 1992 is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


